Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed March 21, 2022.
Claims 16-35 are pending.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach “determining a real time capability of a remote user to access and consume mediated reality content in a first person perspective, the determining based on spatial characteristics of the mediated reality content”, “presenting to a user the real time capability of the remote user to access and consume the mediated reality content in a first mode or second mode”, “wherein the first mode the point of view is dependent on an orientation of the viewing direction of the remote user and is not dependent on the change in viewing location of the remote user”, “wherein the second mode the point of view is dependent on the orientation of the viewing direction of the remote user and is also dependent on the change in the viewing location of the remote user”, and “presenting a user selectable option to the user which causes the mediated reality content to become accessible to the remote user for consumption” as recited independent claims 16, 26, and 35. Accordingly, independent claims 16, 26, and 35 along with respective dependent claims 17-25 and 27-34 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145